Exhibit 10(ff)


LEASE

        THIS LEASE is made and executed this 15th day of June, 2004, between
STAFFORD REAL ESTATE, LLC, a Michigan limited liability company, of 109 N.
Lafayette Street, Greenville, Michigan 48838, as “Landlord”, and CLARION
TECHNOLOGIES, INC., a Delaware corporation, of 38 W. Fulton, Suite 300, Grand
Rapids, Michigan 49503, as “Tenant”.


PRELIMINARY STATEMENT

        A.        Greenville News, Inc. and Clarion Technologies, Inc. entered
into a Buy and Sell Agreement and Addendum to Buy and Sell Agreement dated
April, 2004 as amended by a Second Addendum and Third Addendum (“Purchase
Agreement”) whereby Greenville News, Inc. agreed to purchase and Clarion
Technologies, Inc. agreed to sell the property and improvements located at 801
Fairplains, in the City of Greenville, Montcalm County, Michigan, more fully
described as follows (the “Property”):

  Parcel 1: That part of the Northeast ¼ of the Southeast ¼ of Section 15, T9N,
R8W, City of Greenville, Montcalm County, Michigan, described as: Commencing at
the Northwest corner thereof; thence S 309 feet; thence East 480 feet; thence
North 309 feet; thence West 480 feet to the Place of Beginning. Except the West
33 feet thereof; also except the North 33 feet thereof.


  Parcel 2: A parcel of land described as: Commencing at a point on the East 1/8
line of Section 15, T9N, R8W, City of Greenville, Montcalm County, Michigan,
measured South 309 feet from the intersection of the East 1/8 line with the
East-West ¼ line, Section 15; thence East 480 feet; thence South and parallel
with the East 1/8 line of Section 15, a distance of 20 feet; thence West a
distance of 480 feet; thence North to the Point of Beginning. Except the West 33
feet thereof.


               

        B.            The Purchase Agreement provided that Clarion Technologies,
Inc. would be permitted to retain possession of the Property for a period not to
exceed three (3) years from the date of close.

        C.            Greenville News, Inc. assigned its rights and obligations
under the Purchase Agreement to Stafford Real Estate, LLC pursuant to an
Assignment dated June 15, 2004.

        D.            Stafford Real Estate, LLC has purchased the Property and
has simultaneously entered into this Lease with Clarion Technologies, Inc.

--------------------------------------------------------------------------------




AGREEMENT

                1.        Leased Premises. Landlord is the owner of a two story
building (the “Building”) and other related improvements on the Property.
Landlord LETS AND LEASES to Tenant, and Tenant HIRES AND LEASES from Landlord,
the Property, Building and improvements (the “Leased Premises”), at the rents
and under the terms and conditions set forth in this Lease.

                2.        Term of Lease; Renewal Term. The term of this Lease
shall commence on June 15, 2004 (the “Commencement Date”), and shall continue
for three (3) years thereafter until June 14, 2007 unless sooner terminated as
provided in this Lease. Tenant accepts the Leased Premises in their “as is”
condition, subject only to the other terms and conditions of this Lease.

                3.        Rent. Tenant covenants and agrees to pay Landlord as
rent for the Leased Premises during the term of this Lease as follows:

                (a)        Base Rent. As Base Rent, Tenant shall pay an amount
equal to Eighty Thousand Four and 00/100 Dollars ($80,004.00) per year, payable
in equal monthly installments of Six Thousand Six Hundred Sixty-seven and 00/100
Dollars ($6,667.00). Base Rent shall be paid in advance on the first day of each
month during the Lease Term; provided, however, that Base Rent for the first
full month of the term of this Lease shall be paid upon the execution of this
Lease. Moreover, in the event the Commencement Date is any day other than the
first day of a month, Tenant shall pay to Landlord on the Commencement Date a
prorated portion of the monthly Base Rent for the period from the Commencement
Date to the first day of the following month.


                (b)        Payment. The monthly installments of rent and all
other sums payable under this Lease by Tenant shall be paid to Landlord at
Landlord’s address set forth above, or at such other address as Landlord may
direct by written notice, without setoff, counter claim, recoupment, abatement,
suspension or deduction, except as specifically set forth in this Lease.


                4.        Purpose of Occupancy. Tenant shall occupy the Leased
Premises for plastic injection molding and general office purposes and for any
related purpose, but for no other purpose without the written consent of
Landlord. The Leased Premises shall not be used for any purpose which would
violate any law, ordinance, rule or regulation applicable to the Leased
Premises, nor in any way to create any nuisance or trespass, nor in any way to
violate the terms of any policy of insurance or increase the rate of insurance
on the Building or the Leased Premises. Landlord acknowledges and agrees that
Tenant’s operations at the Leased Premises consistent with its past practices
shall not be a breach of this Paragraph.

                5.        Taxes and Special Assessments. Tenant shall pay and
discharge all real property taxes and special assessments which may be levied
against all or any portion of the Leased Premises or which become due and
payable during the term of this Lease prior to the same becoming subject to
interest or penalties. In addition, Tenant shall pay and discharge all personal
property taxes which may be levied against its furniture, equipment and other
personal property located on the Leased Premises.

2

--------------------------------------------------------------------------------



                6.        Insurance and Indemnity. Tenant shall keep the Leased
Premises insured against the following:

        (a)        loss or damage by fire and those risks covered by “extended
coverage” as provided in a Michigan standard fire insurance policy in the amount
of the full replacement cost of the Leased Premises;


        (b)        public liability and property damage insurance with coverage
of at least Two Million Dollars ($2,000,000.00) on a combined single limit
basis.


          All such policies of insurance shall be with insurance companies
reasonably approved by Landlord, naming Landlord and its mortgagee (if
applicable) as additional insureds, and shall be payable to Landlord or as
Landlord specifies. Landlord hereby approves of Tenant’s existing insurance
company. Such policies shall further provide that they shall not be subject to
non-renewal or cancellation without not less than thirty (30) days prior written
notice to Landlord. Tenant shall indemnify Landlord against and save Landlord
harmless from any liability or claim for damages which may be asserted against
Landlord by reason of any accident or casualty occurring in, on or about the
Leased Premises or otherwise arising from Tenant’s use and occupancy of the
Leased Premises except such as arise from the intentional acts or negligence of
Landlord, its agents or employees.


          Tenant, at its expense, shall keep all of its furnishings, equipment
and other personal property located on the Leased Premises fully insured against
loss or damage by fire and those risks covered by “extended coverage” as
provided in a Michigan standard fire insurance policy. Such policy of insurance
shall be payable to Tenant or as Tenant specifies. Tenant hereby releases
Landlord from any and all liability for any damage to or loss of such personal
property from any cause whatsoever except to the extent such loss or damage is
the result of the negligence or willful misconduct of Landlord, its agents or
employees and is not otherwise covered by insurance required to be carried by
Tenant under this Lease. Tenant shall provide Landlord with proof of insurance
upon commencement of the Lease and periodically thereafter upon reasonable
request of Landlord.


                7.        Waiver of Subrogation. Each policy of insurance
authorized or required by Tenant under this Lease shall contain a clause or
endorsement under which the insurer waives all right of subrogation against
Landlord, its agents and employees with respect to losses payable under such
policy, and Tenant hereby waives all right of recovery it might otherwise have
against the Landlord, its agents and employees for any loss or injury which is
covered by such a policy of insurance, notwithstanding that such loss or injury
may result from the negligence or fault of Landlord, its agents and employees.

3

--------------------------------------------------------------------------------



                8.        Utilities. Tenant shall pay when due all charges for
utility services provided to the Leased Premises. Landlord shall not be liable
in damages or otherwise for any interruptions or failure in the supply of any
utilities or utility service to the Leased Premises except such failure or
interruption which results from the negligence or willful misconduct of
Landlord, its agents or employees.

                9.        Maintenance and Condition of Leased Premises. Tenant,
at its expense, shall keep the Leased Premises in good maintenance, condition,
and repair, reasonable wear and tear excepted. Tenant shall have responsibility
for all necessary, routine maintenance and repair of all HVAC, plumbing and
electrical systems, foundations, lawns, landscaping and other building equipment
serving the Leased Premises and shall maintain these systems to the extent
necessary to preserve the structural integrity of the Building. Landlord shall
not have any responsibility or obligation for the maintenance, repair or
replacement of the Leased Premises except as follows: Landlord shall have
responsibility for maintenance, repair and replacement of the roof and walls
provided the need for such maintenance, repair or replacement does not result
from the negligence or willful misconduct of Tenant, its agents or employees.
Other than as set forth above, both parties shall have the right but shall have
no obligation to replace the HVAC, plumbing or electrical systems unless the
need for such repair is caused by the negligence or willful misconduct of that
party, its agents or employees. Tenant shall maintain the parking areas,
sidewalks and driveways. Provided Tenant is able to surrender possession of the
parking areas, sidewalks and driveways in substantially as good a condition and
repair as they existed on the Commencement Date, Tenant shall have no obligation
to repair or replace these areas.

        Tenant shall keep the Leased Premises in a neat and clean condition,
shall not allow refuse to accumulate, and shall conduct its business in such a
manner that the risk of fire to the Leased Premises shall not be increased
beyond the hazard normal and usual for its type of business.

                10.        Alterations. Tenant shall not make or permit to be
made any alterations, additions or improvements in, upon or to the Leased
Premises, or any part of the Leased Premises, without the prior written consent
of Landlord. In the event such consent is obtained, all such alterations,
additions or improvements shall be performed at the expense of Tenant and in a
good, workmanlike manner, free from faults and defects and in accordance with
all applicable laws and building codes and plans and specifications approved by
Landlord. Tenant shall not allow any construction liens to attach to the Leased
Premises or Building in connection with any such alteration, and the failure of
Tenant to have any such lien released or bonded over within ten (10) days after
written notice from Landlord shall constitute a default under this Lease. In
addition, Tenant shall indemnify, defend and hold Landlord harmless from any and
all costs and expenses incurred by Landlord in connection with such construction
liens, including, without limitation, attorneys fees and costs of litigation.
All alterations, additions or improvements (except trade fixtures) so made and
installed by Tenant shall become part of the realty, shall become the property
of Landlord and shall remain for the benefit of Landlord at the end of the term
or other expiration of this Lease in as good condition as they were when
installed, reasonable wear and tear excepted; provided, however, that any such
alteration, addition or improvement remaining at the end of the term or other
expiration of this Lease, shall upon demand made by Landlord, be removed by
Tenant, at Tenant’s expense, and Tenant shall repair any damage caused by such
removal, restoring the Leased Premises to its condition prior to the making of
such alteration, addition or improvement.

4

--------------------------------------------------------------------------------



                11.        Performance by Landlord. In the event Tenant fails to
perform any of its covenants and agreements as set forth in this Lease and such
failure continues for a period of fifteen (15) days after written notice from
Landlord (except that no such notice shall be required in emergency situations),
Landlord shall have the option to undertake such performance for Tenant, and the
costs and expenses reasonably incurred by Landlord by reason of such undertaking
shall be due and payable forthwith by Tenant to Landlord as additional rent
under this Lease.

                12.        Compliance with Public Authority Requirements. Tenant
agrees, at its own expense, to promptly comply with all requirements of any
legally constituted public authority made necessary by reason of Tenant’s use or
occupancy of the Leased Premises for injection molding or other manufacturing
purposes, including, without limitation, the Americans with Disabilities Act.
Provided, however, Landlord shall comply, at its expense, with legally
constituted public authority requirements applicable to buildings generally and
not required because of Tenant’s specific use of the Leased Premises.

                13.        Hazardous Materials.

                (a)        Definitions. For purposes of this Lease, the terms
“Hazardous Materials” and “Relevant Environmental Laws” shall be defined as
follows:


        (i)        “Hazardous Materials” shall mean all solids, liquids and
gasses, including but not limited to solid waste, asbestos, crude petroleum and
petroleum fractions, toxic chemicals, polychlorinated biphenyls, paint
containing lead, volatile organic chemicals, chlorinated organic compounds, and
urea formaldehyde foam insulation, which are governed or regulated by Relevant
Environmental Laws.


        (ii)        “Relevant Environmental Laws” shall include but not be
limited to all federal, state or local laws, rules, regulations, orders or
determinations established or issued by any judicial, legislative or executive
body, of any governmental or quasi-governmental entity which govern or regulate
the existence, storage, use, disposal, or release of any solid, liquid or gas
on, in or under the Leased Premises, or which govern or regulate the
environmental effect of any activity currently or previously conducted on the
Leased Premises.


5

--------------------------------------------------------------------------------



                (b)        Tenant’s Obligations; Indemnification. Tenant shall
not, nor shall it permit its employees, business invitees, contractors or
subcontractors (collectively “Tenant’s Agents”), to bring upon, keep, store,
use, or dispose of any Hazardous Materials on, in, under, or about the Leased
Premises except in complete compliance with all Relevant Environmental Laws.
Tenant shall, at its sole cost and expense and upon the demand of Landlord,
cause all Hazardous Materials spilled, disposed of or otherwise released by
Tenant or its Agents in, on, under or about the Leased Premises or any adjacent
property to be cleaned-up and removed from the Leased Premises and the adjacent
property to Landlord’s satisfaction and in full compliance with the Relevant
Environmental Laws. In addition, Tenant shall defend, indemnify, protect, and
hold Landlord harmless from and against all claims, costs, fines, judgments, and
liabilities, including attorney fees and costs and clean-up and other
remediation costs and expenses, arising out of or in connection with the
presence, storage, use, or disposal of Hazardous Materials in, on, under, or
about the Leased Premises or any adjacent property caused by the acts,
omissions, or negligence of Tenant and/or Tenant’s Agents. Tenant’s obligations
hereunder shall survive the termination of this Lease.


                (c)        Landlord’s Obligations. Neither Landlord nor
Landlord’s employees, business invitees, agents, contractors, or subcontractors
(collectively “Landlord’s Agents”) shall bring upon, keep, store, use, or
dispose of any Hazardous Materials in, on, under, or about the Leased Premises
or adjacent property except in complete compliance with all Relevant
Environmental Laws.


                14.        Damage to Leased Premises. In the event the Leased
Premises and/or the Building are damaged by fire, the elements, act of God, or
other cause to such extent that either the Leased Premises or the Building are
rendered untenantable by Tenant, or more than fifty percent (50%) of the
Building is rendered untenantable, and in the event Landlord elects not to
rebuild the Leased Premises and the Building as they existed prior to the damage
or in some other manner satisfactory to Tenant, then Landlord or Tenant may
terminate this Lease upon written notice to the other party given within thirty
(30) days of the date the damage occurred, and this Lease shall be canceled as
of the date the damage occurred, and Landlord and Tenant shall have no further
obligations by reason of its provisions. In the event Landlord elects to rebuild
the Leased Premises as they existed prior to the damage or in some other manner
satisfactory to Tenant, then Landlord shall commence such rebuilding within
thirty (30) days of the date of such damage and shall continue and complete such
rebuilding as promptly as possible. Upon completion of such rebuilding, this
Lease shall be reinstated in all of its terms; provided, however, the rent shall
abate in full during the period of such rebuilding.

        In the event the Leased Premises are not damaged to such extent that
they are rendered wholly untenantable by Tenant or more than fifty percent (50%)
of the Building is rendered untenantable, then Tenant shall continue to occupy
that portion of the Leased Premises which are tenantable, the rent shall abate
proportionately to the portion occupied, and Landlord shall promptly commence
and complete repairs to the portion damaged.

6

--------------------------------------------------------------------------------



        In no event and under no circumstances shall Landlord be liable to
Tenant for any loss occasioned by damage to the Leased Premises, other than for
the abatement of rent as provided in this Paragraph 14. Under no circumstances
shall there be any abatement of rent under this Paragraph 14 if the damage to
the Leased Premises is caused by the acts or negligence of Tenant, its agents,
employees or invitees.

                15.        Eminent Domain. In the event that the whole of the
Leased Premises shall be taken or condemned for any public or quasipublic use or
purpose by any competent authority in appropriation proceedings or by any right
of eminent domain, then this Lease shall terminate as of the date title vests in
the condemnor, all rents and other payments shall be paid up to that date, and
Landlord and Tenant shall have no further obligations by reason of the
provisions of this Lease.

        In the event that less than the whole of the Leased Premises is so taken
or condemned and said portion adversely and materially interferes with Tenant’s
use of the Leased Premises, then either Landlord or Tenant shall have the right
to terminate this Lease upon written notice to the other party given at least
thirty (30) days prior to the date title vests in the condemnor, and this Lease
shall terminate as of the date title vests in the condemnor, all rents and other
payments shall be paid up to date, and Landlord and Tenant shall have no further
obligations by reason of the provisions of this Lease. In the event that neither
party elects to so terminate this Lease, Landlord, to the extent of the
condemnation award, shall repair and restore the portion not affected by the
taking so as to constitute the remaining premises a complete architectural unit.
Thereafter, the rent to be paid by Tenant shall be adjusted proportionately
according to the ratio that the floor area remaining in the Leased Premises
bears to the former floor area in the Leased Premises, and all of the other
terms of this Lease shall remain in full force and effect.

        Tenant shall have no interest in any award resulting from any
condemnation or eminent domain or similar proceedings whether such award be for
diminution in value to the leasehold or to the fee of the Leased Premises,
except that Tenant shall be entitled to claim, prove and receive in such
proceedings such award as may be allowed it for loss of business, relocation,
and for Tenant’s trade fixtures and personal property which are removable by
Tenant at the end of the term of this Lease, provided such award shall be in
addition to the award for land, buildings and other improvements.

                16.        Defaults of Tenant. The following occurrences shall
be deemed defaults by Tenant:

        (a)        Tenant shall fail to pay when due any rent or other sum
payable under this Lease and such failure continues for seven (7) days after
written notice from Landlord.


        (b)        Tenant shall abandon, vacate, or cease to use the Leased
Premises for a six (6) month period before the end of the term of this Lease; or
Tenant shall make a general assignment for the benefit of creditors or become
bankrupt or insolvent, or file or have filed against it in any court a petition
in bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee.


7

--------------------------------------------------------------------------------



        (c)        Tenant shall be in breach of any other obligation under this
Lease, and such breach shall continue for fifteen (15) days after written notice
from Landlord, provided that Tenant shall not be in default so long as Tenant
commences to cure said breach within said fifteen (15) day period and is
proceeding diligently to completion.


                17.        Remedies of Landlord. In the event of a default by
Tenant, Landlord shall have the following rights and remedies in addition to all
other rights and remedies otherwise available to Landlord:

        (a)        Landlord shall be entitled to immediately accelerate upon
written notice to Tenant the full balance of the rent payable for the remainder
of the term of this Lease; provided, however, such amount shall be reduced to
present value as of the date of payment based on an interest rate of seven
percent (7%) per annum.


        (b)        Landlord shall have the right to terminate this Lease upon
written notice to Tenant without prejudice to any claim for rents or other sums
due or to become due under this Lease.


        (c)        Landlord shall have the immediate right of re-entry and may
remove all persons and property from the Leased Premises. Such property may be
removed and stored at the cost of Tenant.


        (d)        Landlord may immediately sue to recover from Tenant all
damages Landlord may incur by reason of Tenant’s default.


                18.        Late Charge and Interest for Past Due Payments. All
installments of rent payable to Landlord under this Lease if not paid within ten
(10) days after they become due shall be subject to a late charge equal to five
percent (5%) of the installment amount. In addition, any payment of rent or
other amount due from Tenant to Landlord which is not made within ten (10) days
after they become due under this Lease shall bear interest at the rate of eleven
percent (11%) per annum from the date of nonpayment to the date of payment.

                19.        Legal Expenses. In case suit shall be brought by
either party to enforce the provisions of this Lease, the prevailing party in
such action shall be entitled to recover all expenses so incurred, including
reasonable attorneys’ fees.

                20.        Right of Access. Upon receipt of reasonable advance
notice, Tenant agrees to permit Landlord, and Landlord’s agents, to inspect or
examine the Leased Premises at any reasonable time in a reasonable manner, and
at any time for any emergency reason.

8

--------------------------------------------------------------------------------



                21.        Surrender of Leased Premises. Tenant covenants and
agrees to surrender possession of the Leased Premises to Landlord upon the
expiration of the term of this Lease, or upon earlier termination of this Lease,
in substantially as good condition and repair as the same shall be at the
commencement of the term of this Lease, ordinary wear and tear, excepted and
subject to the limitations set forth in Paragraph 9 above. In addition, Tenant
shall remove all of its property from the Leased Premises including silos,
production equipment and materials, and shall repair any damage to the Leased
Premises caused by such removal. The following property was included in the sale
under the terms of the Purchase Agreement and shall not be removed by Tenant at
the expiration of the Lease Term: pallet racks; modular walls in the paint room;
air conditioning units; telephone system wiring; network and computer cabling;
heating and cooling systems; electrical systems and lights.

        Any personal property of Tenant or of anyone claiming under Tenant which
shall remain on the Leased Premises after the expiration or termination of this
Lease shall be deemed to have been abandoned by Tenant, and either may be
removed by Landlord as its property or may be disposed of in such manner as
Landlord may see fit, and Landlord shall not be in any way responsible for such
property.

                22.        Holding Over. In the event Tenant shall continue to
occupy all or any part of the Leased Premises after the expiration of the term
of this Lease with the consent of Landlord, such holding over shall be deemed to
constitute a tenancy from month to month, upon the same terms and conditions as
are contained in this Lease, except as to term; provided, however, if such
holding over is without Landlord’s written consent, Tenant shall pay to Landlord
as rent for each month, or part of a month, that Tenant remains in possession of
the Leased Premises, one and one-quarter times the monthly rental rate in effect
immediately prior to the date of termination.

                23.        Assignment and Sublease. Tenant shall not assign this
Lease, or sublease all or any part of the Leased Premises without the prior
written consent of Landlord. No assignment of this Lease or subletting of the
Leased Premises, with or without the consent of Landlord, shall serve to release
Tenant from its obligations under this Lease unless such release is expressly
set forth in a separate written agreement signed by Landlord.

                24.        Subordination. This Lease is and shall be subject and
subordinate to any mortgage or mortgages now in force, or which shall at any
time be placed upon the Leased Premises or the Building or any part thereof by
Landlord, and to each and every advance made pursuant to any such mortgage.
Tenant agrees that it will upon demand execute and deliver such instruments as
shall be required by any mortgagee or proposed mortgagee, to confirm or to
effect more fully such subordination of this Lease to the lien of any such
mortgage or mortgages, and, in the event of the failure of Tenant to execute or
deliver any such instrument, Tenant hereby irrevocably nominates and appoints
Landlord as Tenant’s attorney-in-fact for the purpose of executing and
delivering any such instrument or instruments of subordination. The foregoing
subordination is contingent upon receipt of a customary Non-Disturbance
Agreement from the proposed mortgagee.

9

--------------------------------------------------------------------------------



                25.        Attornment. In the event any proceedings are brought
for the foreclosure of any mortgage covering the Leased Premises, or in the
event of the conveyance by deed in lieu of foreclosure, or in the event of
exercise of the power of sale under any such mortgage, or in the event of the
sale or transfer of the Leased Premises by Landlord, Tenant hereby attorns to
the new owner and covenants and agrees to execute an instrument in writing
reasonably satisfactory to the new owner whereby Tenant attorns to such
successor in interest and recognizes such successor as Landlord under this
Lease.

                26.        Sale or Transfer by Landlord. If Landlord shall sell
or transfer the Leased Premises, Landlord shall be automatically and entirely
released of all covenants and obligations under this Lease first accruing from
and after the date of such conveyance or transfer, provided the purchaser on
such sale has assumed and agreed to carry out all covenants and obligations of
Landlord under this Lease.

                27.        Quiet Enjoyment. On paying the rent and on performing
all of the covenants and agreements on its part to be performed under the
provisions of this Lease, Tenant shall peacefully and quietly have, hold and
enjoy the Leased Premises for the term without hindrance by Landlord.

                28.        Benefit and Obligation. The benefits of this Lease
shall accrue to, and the burdens of this Lease shall be the liabilities of, the
heirs, personal representatives, successors and assigns of Landlord and Tenant.

                29.        Notices. All notices required under any provision of
this Lease shall be deemed to be properly served if delivered in writing
personally, sent by certified mail, or delivered overnight by a nationally
recognized delivery service to each party at their address as stated above or at
such other address as each party shall designate in writing delivered to the
other party. All mailed notices shall be effective two (2) days after mailing.

                30.        Waiver. The failure of either party to enforce any
covenant or condition of this Lease shall not be deemed a waiver thereof or of
the right of either party to enforce each and every covenant and condition of
this Lease, and no provision of this Lease shall be deemed to have been waived
unless such waiver is in writing. One or more waivers of any covenant or
condition by Landlord or Tenant shall not be construed as a waiver of a
subsequent breach of the same covenant or condition nor shall the acceptance of
rent or other payment by Landlord at any time when Tenant is in default under
any term, covenant or condition of this Lease constitute a waiver of such
default, nor shall any waiver or indulgence granted by either party be taken as
an estoppel against the party granting the indulgence or waiver.

                31.        Unenforceability. In the event any covenant, term,
provision, obligation, agreement or condition of this Lease is held to be
unenforceable, it is mutually agreed and understood, by and between the parties
hereto, that the other covenants, terms, provisions, obligations, agreements and
conditions herein contained shall remain in full force and effect.

10

--------------------------------------------------------------------------------



                32.        Captions. All headings contained in this Lease are
intended for convenience only and are not to be deemed or taken as a summary of
the provisions to which they pertain or as a construction thereof.

                33.        Governing Law. This Lease shall be governed by the
laws of the State of Michigan.

                34.        Landlord’s Nonrecourse Liability. Landlord shall have
no liability to Tenant under this Lease beyond Landlord’s interest in the Leased
Premises. Tenant acknowledges that Landlord’s interest in the Leased Premises
shall be Tenant’s sole source of recovery against Landlord.

                35.        Early Termination. Provided Tenant is not then in
default in the performance of any of its covenants and agreements under this
Lease beyond any applicable notice and cure period, Tenant may terminate this
Lease beginning one (1) year after the Commencement Date by serving Landlord
with a written notice of Tenant’s election to terminate not less than sixty (60)
days prior to the date of early termination. Base Rent and all other payments
due under the Lease shall be prorated and paid up to the date of early
termination.

                36.        Entire Agreement; Amendment. This Lease sets forth
all of the covenants, agreements, stipulations, promises, conditions and
understandings between Landlord and Tenant concerning the Leased Premises. This
Lease may be amended only by a written agreement signed by both Landlord and
Tenant.

                37.        Estoppel Certificates. Upon or after execution of
this Lease, at Landlord’s request, Tenant shall execute and deliver to Landlord
a statement in writing, certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect), the
day to which the rent or other charges have been paid by Tenant in advance, if
any, and stating that there is not, to Tenant’s knowledge, any uncured defaults
on the part of Landlord hereunder, or specifying such defaults if any are
claimed.

WITNESSES:


/s/ Karen J. Custer
——————————————
/s/ Steven Morren
—————————————— STAFFORD REAL ESTATE, LLC


By: /s/ Chris Loiselle
      ——————————————
Its:   Manager
      ——————————————

                                          LANDLORD


11

--------------------------------------------------------------------------------






/s/ Steven Morren
——————————————
/s/ Karen J. Custer
—————————————— CLARION TECHNOLOGIES, INC.


By: /s/ Edmund Walsh
      ——————————————
Its:   CFO
      ——————————————

                                          TENANT


12